Case 05-55697-tnw             Doc 39        Filed 05/28/19 Entered 05/28/19 12:07:56                 Desc Main
                                            Document     Page 1 of 16


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

IN RE

MICHAEL RAY JONES                                                                        CASE NO. 05-55697
LINDA KAY JONES                                                                               CHAPTER 7

DEBTORS

                MEMORANDUM OPINION AND ORDER GRANTING
          DEBTOR’S MOTION FOR CONTEMPT AGAINST CAPITAL ONE BANK

           This matter is before the Court on Debtor’s Motion for Contempt [ECF No. 19

(“Contempt Motion”)] against Creditor Capital One Bank. Debtor Linda Kay Jones seeks a

ruling that Creditor violated the discharge injunction in § 524(a)(2) 1 by failing to release a

judgment lien that a prior Order of this Court avoided more than 13 years ago, after Debtor

received her chapter 7 discharge. Debtor requests that the Court hold Creditor in contempt for

that violation and award Debtor actual damages, attorney’s fees, costs, and mild non-

compensatory damages. The following constitutes the Court’s findings of fact and conclusions

of law pursuant to Bankruptcy Rule 7052.

                                              FINDINGS OF FACT

A.         Procedural Background

           1.      Bankruptcy Case Activity in 2005 and 2006

           Linda Kay Jones and Michael Ray Jones 2 jointly filed this chapter 7 case on October 14,

2005 (“Petition Date”). Debtors’ Schedule A lists their joint, fee simple ownership of one parcel

of real property located at 229 Vine Street, Sadieville, Scott County, Kentucky (the “Vine


1
 Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
References to the Federal Rules of Bankruptcy Procedure appear as Bankruptcy Rule ___.
2
    Debtor Michael Ray Jones is deceased.
Case 05-55697-tnw             Doc 39      Filed 05/28/19 Entered 05/28/19 12:07:56                    Desc Main
                                          Document     Page 2 of 16


Property”). Debtors claimed a $6,000 exemption in the Vine Property on Schedule C. Schedule

D lists Creditor as being owed a $2,602 debt that arose in April 2001 and that is secured by a

judgment lien on the Vine Property. Schedule D also listed seven other parties designated as

“representing” Creditor. [ECF No. 1 at 10-11.] Creditor and all seven other parties were listed

on the mailing matrix that Debtors filed with their petition, and the record reflects that the

Bankruptcy Noticing Center served the Notice of Debtors’ bankruptcy on all of them. The

mailing matrix has never been amended.

           On the Statement of Intention filed with their petition, Debtors stated their intent to avoid

Creditor’s judgment lien on the Vine Property. On February 22, 2016, Debtors filed a Motion to

Avoid Judgment Lien [ECF No. 8 (“Avoidance Motion”)], seeking to avoid the Notice of

Judgment Lien that Creditor filed in the Scott County, Kentucky Clerk’s Office against “all of

the right, title and interest of [Debtor Linda Jones] in and to any real property located in Scott

County, Kentucky.” [ECF No. 8-2 (“Judgment Lien”); see also ECF No. 19 at 10 (file-stamped

copy of Judgment Lien).] Debtors sought to avoid the Judgment Lien pursuant to § 522(f),

arguing that it is a “judicial lien” that impaired their exemption in the Vine Property. The

Judgment Lien states on its face that it was prepared by an attorney with the law firm of Lloyd &

McDaniel, PLC. In the certificate of service within the Avoidance Motion, Debtors’ counsel

certified that he served the Avoidance Motion on Creditor in care of Lloyd & McDaniel, PLC at

the address listed on the Judgment Lien. 3

           No party objected to the Avoidance Motion. The Court entered an Order granting

Debtors a chapter 7 discharge on March 9, 2006. [ECF No. 11 (“Discharge Order”).] Four days

later, on March 13, 2006, the Court entered an Order granting the Avoidance Motion. [ECF No.


3
    Lloyd & McDaniel, PLC was included on Debtors’ mailing matrix as one of the parties representing Creditor.

                                                          2
Case 05-55697-tnw              Doc 39      Filed 05/28/19 Entered 05/28/19 12:07:56                     Desc Main
                                           Document     Page 3 of 16


13 (“Avoidance Order”).] The record does not show that the Avoidance Order was served on

Creditor. Debtors’ bankruptcy case was closed on April 6, 2006.

           2.       Bankruptcy Case Activity in 2019

           On January 15, 2019, Debtor Linda Kay Jones 4 filed three motions in this case. She filed

a Motion to Reopen Case so that she could “take action against a creditor that is continuing to

collect on a discharged debt.” [ECF No. 17 (“Motion to Reopen”) at 1.] She filed a Motion to

Substitute Counsel because her 2005 attorney was no longer representing debtors in bankruptcy,

and she “need[ed] an attorney to file a Motion for Contempt regarding a discharge violation.”

[ECF No. 18 (“Motion to Substitute”) at 1.] She also filed the Contempt Motion. The Contempt

Motion asserts that Debtor recently inherited real estate in Scott County, Kentucky, which she

and her siblings were attempting to sell, but the closing was being delayed because Creditor had

not released the Judgment Lien that was avoided nearly 13 years ago.

           All three Motions included certificates of service. Debtor’s new bankruptcy counsel, J.D.

Kermode, certified that he served the Motion to Reopen and Motion to Substitute on all creditors

on January 15, 2019. 5 Mr. Kermode certified that he served the Contempt Motion via certified

mail to Creditor in care of Creditor’s Chief Executive Officer, Richard Fairbank, that same day.

Debtor avers in her Supplemental Brief that, upon information and belief, Creditor received the

Motion for Contempt on January 23, 2019.

           All three Motions included notices of hearing. The Contempt Motion was properly

noticed for hearing on February 14, 2019. Because the notices in the other two Motions




4
    Hereinafter, “Debtor” refers solely to Linda Kay Jones.
5
 Mr. Kermode’s certifications state that he served the Motion to Substitute on “[t]he creditors per the mailing
matrix” and served the Motion to Reopen on “the creditors.”

                                                              3
Case 05-55697-tnw        Doc 39    Filed 05/28/19 Entered 05/28/19 12:07:56            Desc Main
                                   Document     Page 4 of 16


contained incorrect dates, Mr. Kermode filed amended hearing notices on January 16, 2019, and

certified that he served them that day on all creditors.

       The Court held a hearing on the three Motions on February 14, 2019. No party

responded to any of the Motions, and Mr. Kermode was the only person who attended the

hearing. The Court granted the Motion to Reopen and the Motion to Substitute Counsel. The

Court entered a separate Order regarding the Contempt Motion, which stated in part:

       It is ORDERED that, based upon the Court’s review of the record, the Court finds
       that Creditor Capital One Bank’s (“Creditor”) judicial lien on Debtor’s real
       property has been avoided. [ECF No. 13.] An Order of Discharge was entered on
       March 9, 2006. Accordingly, the Court shall enforce the discharge injunction and
       Creditor Capital One Bank shall forthwith release its judicial lien on the real
       estate located at 229 Vine Street, Sadieville, Kentucky. If the Lienholder fails to
       act within 30 days, the Debtor is authorized to present this Order to the applicable
       recording office and the designated recording officer shall note the release in the
       applicable lien records.

[ECF No. 30 (“Release Order”) at 1.] The Release Order directed Debtor to supplement the

record with evidence supporting the remaining relief requested in the Contempt Motion,

specifically including damages, within 14 days. The Release Order also allowed any party 21

days from its entry to respond to Debtor’s supplement or to otherwise supplement the record

with any legal authority or other matters supporting its position regarding the Contempt Motion.

Finally, the Release Order set a continued hearing on the Contempt Motion for March 21, 2019

and directed Debtor to serve the Order on Creditor. Mr. Kermode filed a Certificate of Service

evidencing that he served the Release Order via certified mail to Creditor in care of CEO Richard

Fairbank on February 15, 2019. Debtor avers in her Supplemental Brief that, upon information

and belief, Creditor received the Release Order on February 22, 2019.

       To further support the Contempt Motion, Debtor timely filed her sworn Affidavit,

documents relating to her inheritance and proposed sale of real estate, and Mr. Kermode’s



                                                  4
Case 05-55697-tnw        Doc 39    Filed 05/28/19 Entered 05/28/19 12:07:56             Desc Main
                                   Document     Page 5 of 16


invoice for time spent representing Debtor in this matter through February 28, 2019. Debtor also

timely filed her Supplemental Brief. No other party filed anything. Mr. Kermode certified that

he served the Affidavit and accompanying documents and, separately, the Supplemental Brief,

via certified mail to Creditor in care of Mr. Fairbank on January 28, 2019, and March 7, 2019,

respectively.

       The Court held a continued hearing on the Contempt Motion on March 21, 2019. Again,

only Debtor’s counsel appeared. After hearing argument, the Court granted Debtor seven days

within which to supplement the record with evidence of the time Mr. Kermode spent

representing Debtor in this matter after February 28, 2019. Mr. Kermode timely filed his

updated invoice, and the Court took this matter under submission.

B.     Debtor’s Inheritance and Sale of Real Estate

       Debtor still owns the Vine Property. Also, upon her father’s death in January 2012,

Debtor inherited a 1/6 interest in real estate located at 825 Pokeberry Road, Sadieville, Scott

County, Kentucky (the “Pokeberry Property”). Upon her mother’s death in December 2017,

Debtor inherited a portion of her mother’s interest in the Pokeberry Property, thereby increasing

Debtor’s interest to 1/3. Debtor’s brother was appointed administrator of her mother’s estate.

On July 27, 2018, the estate contracted to sell the Pokeberry Property.

       Debtor then discovered that Creditor had not released the Judgment Lien. Because the

Judgment Lien was a cloud on the Pokeberry Property’s title, the sale closing date was extended

to January 18, 2019. On December 18, 2018, Debtor sent Creditor a certified letter requesting

that Creditor immediately release the Judgment Lien against her because she no longer owed

money to Creditor. Debtor also called Lloyd & McDaniel, PLC regarding the Judgment Lien on




                                                 5
Case 05-55697-tnw        Doc 39    Filed 05/28/19 Entered 05/28/19 12:07:56              Desc Main
                                   Document     Page 6 of 16


January 17, 2019 (two days after filing the Contempt Motion) and was told she still owed

$4,851.90 to Creditor.

       The closing did not occur as scheduled on January 18, 2019 because Creditor had not

released the Judgment Lien. The parties executed a Third Addendum to the Purchase and Sale

Agreement that delayed the closing until almost a month later, February 15, 2019, and provided

that the sales price would be reduced by $5,000 if Creditor had not released the Judgment Lien

by that date. The other heirs to the estate refused to sign the Addendum unless Debtor agreed

that the $5,000 reduction would be subtracted from her share of the sale proceeds.

       Creditor did not release the Judgment Lien, and the closing did not occur on February 15,

2019. The parties executed a Fourth Addendum to the Purchase and Sale Agreement that

delayed the closing until February 22, 2019 and provided that the sale price would be reduced by

$7,500 if the closing did not occur by that date. The other heirs to the estate refused to sign that

Addendum unless Debtor agreed that the $7,500 reduction would be deducted from her share of

the sale proceeds. The closing did not occur by that date, and the sale price and Debtor’s portion

of the sale proceeds were reduced by $7,500.

       The closing was then scheduled for the following week, February 28, 2019, and the

purchaser indicated that he would back out of the purchase contract if the closing did not occur

on that date. The closing occurred as scheduled. The closing attorney withheld an additional

$2,000 from Debtor’s portion of the sale proceeds for 21 days due to Creditor’s failure to release

the Judgment Lien, despite the attorney’s receipt of this Court’s Release Order. The closing

attorney also charged Debtor a $13 fee for filing a “lien release.” [ECF No. 33 at 6.] The record

does not reflect whether that the closing attorney returned that $2,000 to Debtor.




                                                  6
Case 05-55697-tnw        Doc 39    Filed 05/28/19 Entered 05/28/19 12:07:56              Desc Main
                                   Document     Page 7 of 16


       Creditor has never appeared in this case, despite being served with multiple pleadings

relating to the Contempt Motion. Nothing in the record reflects that the Judgment Lien has been

released.

C.     Actual Damages and Attorney’s Fees

       Debtor seeks an award of actual damages including: (a) $7,500 for the reduction in her

portion of the Pokeberry Property sale proceeds; (b) $13 for the lien release filing fee that the

closing attorney charged her; (c) the $260 filing fee that she incurred by reopening her closed

bankruptcy case; and (d) an unspecified amount for the emotional distress she suffered as a result

of Creditor’s actions. She also seeks an award of attorney’s fees. Mr. Kermode’s invoice

reflects that he spent 21.8 hours representing her in this matter from December 18, 2018 through

March 21, 2019. The invoice does not include an hourly rate, but Mr. Kermode advised at the

March 21, 2019 hearing that he has charged $350 per hour in cases in which he represented

bankruptcy trustees.

       Debtor’s Affidavit describes the strain that Creditor’s failure to release the Judgment Lien

has placed on Debtor’s relationship with her family. Until this matter began, Debtor’s family

was unaware that she filed bankruptcy in 2005. Debtor states that her family’s awareness of her

bankruptcy case has caused her to suffer “tremendous” embarrassment. [ECF No. 33 at 7.] As

of the filing of her Affidavit, Debtor’s brother refused to speak with her, and her niece and

nephew had repeatedly pressured her over the delayed closing. Debtor states that her brother,

niece, and nephew blame Debtor—not Creditor—for the delay. She explained that they

pressured her to resolve the issue, even requesting that she pay off her discharged debt to

Creditor so that the closing could occur.




                                                  7
Case 05-55697-tnw        Doc 39     Filed 05/28/19 Entered 05/28/19 12:07:56               Desc Main
                                    Document     Page 8 of 16


                                    CONCLUSIONS OF LAW

       The Court has jurisdiction over this matter. 28 U.S.C. § 1334(b). Venue is proper in this

District. 28 U.S.C. §§ 1408 and 1409. This is a core proceeding, and the Court is authorized to

enter a final order adjudicating this matter. 28 U.S.C. § 157(b)(2)(A) and (O).

I.     Creditor Violated the Discharge Injunction.

       This Court granted Debtor a discharge under § 727, which discharged Debtor “from all

debts that arose before the date of the order for relief” in this case, including her debt to Creditor.

11 U.S.C. § 727(b). Under § 524(a)(2), that discharge “operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act, to collect,

recover or offset any such debt as a personal liability of the debtor . . . .” 11 U.S.C. § 524(a)(2).

“The discharge injunction promotes the fresh start policy of the Bankruptcy Code.” In re

Joseph, 584 B.R. 696, 705 (Bankr. E.D. Ky. 2018) (citing In re Oster, 474 F. App’x 422, 424

(6th Cir. 2012)). To that end, “[t]he purpose of § 524(a) is to ensure that when a bankruptcy

court enters an order discharging a debtor’s outstanding debts, the debtor will be automatically

protected against future attempts to collect on the discharged debts.” In re Isaacs, 895 F.3d 904,

910 (6th Cir. 2018) (citation omitted). However, “a bankruptcy discharge extinguishes only one

mode of enforcing a claim—namely, an action against the debtor in personam—while leaving

intact another—namely, an action against the debtor in rem.” Johnson v. Home State Bank, 501

U.S. 78, 84 (1991).

       As of the Petition Date, Creditor had an in personam claim against Debtor and, by virtue

of the Judgment Lien, also had an in rem claim against all real estate that Debtor owned in Scott

County on that date. See In re Blakely, No. 13-50069, 2013 Bankr. LEXIS 5474, at *1-2 (Bankr.

E.D. Ky. Mar. 27, 2013) (“A Kentucky judgment lien attaches to real property, which creates an



                                                   8
Case 05-55697-tnw         Doc 39    Filed 05/28/19 Entered 05/28/19 12:07:56                Desc Main
                                    Document     Page 9 of 16


in rem claim; i.e., a claim that attaches to the property itself. … Therefore, a judgment lien is an

in rem claim against any real property owned by the judgment debtor at the petition date.”)

(citations omitted). Creditor’s in personam claim against Debtor was extinguished on March 9,

2006, upon entry of the Discharge Order. 11 U.S.C. § 727(b). That discharge voided Creditor’s

underlying judgment against Debtor for the discharged debt. See 11 U.S.C. § 524(a)(1) (a

discharge “voids any judgment at any time obtained, to the extent that such judgment is a

determination of the personal liability of the debtor with respect to any debt discharged under

section 727 . . . .”)

        Following discharge, Creditor retained an in rem claim against the only real property that

Debtor owned on the Petition Date: the Vine Property. On March 13, 2006, however, Creditor’s

in rem claim against the Vine Property was extinguished when the Court entered the Avoidance

Order. At that point, Creditor had no remaining claims against Debtor, either in rem or in

personam, and the § 542(a)(2) discharge injunction prohibited Creditor from taking future

collection action against Debtor or her property. Yet, Creditor allowed the Judgment Lien to

remain of record, thereby impeding Debtor’s “fresh start” after bankruptcy. See Currier v. First

Resolution Inv. Corp., 762 F.3d 529, 535 (6th Cir. 2014) (citation omitted) (“The very point of a

lien is that it coerces the property holder to settle a debt in order to maintain rights in the

property.”)

        The Judgment Lien’s interference with Debtor’s efforts to sell the Pokeberry Property

illustrates the financial pressure that the Lien’s continued presence places on Debtor. A

judgment lien “represent[s] to the least sophisticated consumer and the public that the creditor

had a final judgment, had a right to execute on that judgment, and had a valid interest in the

debtor’s [real estate].” Currier, 762 F.3d at 535 (citation omitted). “Judgment liens under



                                                   9
Case 05-55697-tnw        Doc 39     Filed 05/28/19 Entered 05/28/19 12:07:56              Desc Main
                                   Document      Page 10 of 16


Kentucky law are enforceable for fifteen years, a potentially lengthy time period for the cloud of

an unenforceable lien to hang over a debtor.” Blakely, 2013 Bankr. LEXIS 5474, at *4 (citing

K.R.S. § 413.090). “A judgment lien is a cloud on title, which is enough for many or most

financial institutions to refuse to make a loan.” Id. Judgment liens are also enough to cause

potential real estate purchasers to refuse to consummate a proposed sale, which is what occurred

in this case.

        Even though Debtor’s debt to Creditor was discharged in 2006, and the Judgment Lien

was avoided in 2006, the Lien’s presence caused the other parties to the proposed Pokeberry

Property sale to refuse to proceed unless Debtor agreed to a reduced purchase price and a

commensurate reduction in her portion of the sale proceeds. That placed an improper burden on

Debtor and her interest in the Pokeberry Property in violation of the § 542(a)(2) discharge

injunction. See Currier, 762 F.3d at 534-35 (citation omitted) (noting, in the context of a Fair

Debt Collection Practices Act claim, that an invalid “judgment lien placed an improper burden

on [debtor’s] home, restricting her rights in her own property until [creditor] decided to release

the lien or [debtor] undertook the burden of filing an action to quiet title”). Debtor’s interest in

the Vine Property is similarly burdened. Although Debtor is not presently attempting to sell or

obtain debt secured by the Vine Property, the Judgment Lien remains a cloud on its title.

        For the foregoing reasons, the Court finds that Creditor’s failure to release the Judgment

Lien violates the § 524(a)(2) discharge injunction.

II.     Creditor is in Contempt for Violating the Discharge Injunction.

        “[B]ecause the Code does not specify a remedy for a violation of the discharge

injunction, the Debtor’s only recourse is to request sanctions for contempt of court.” In re

Frambes, No. 08-22398, 2012 WL 400735, at *6 (Bankr. E.D. Ky. Feb. 7, 2012) (citing Pertuso



                                                 10
Case 05-55697-tnw          Doc 39     Filed 05/28/19 Entered 05/28/19 12:07:56              Desc Main
                                     Document      Page 11 of 16


v. Ford Motor Credit Co., 233 F.3d 417, 421 (6th Cir. 2000)). “To impose contempt sanctions

on an alleged violator of the discharge injunction, the Court must conclude that the creditor’s

conduct violated the discharge injunction and was contemptuous.” In re Campbell, No.

10-22561, 2014 WL 32161, at *5 (Bankr. E.D. Ky. Jan. 6, 2014). “In the context of a violation

of the discharge injunction, [contemptuous] means that the act must have been willful.” Id. at *6

(citing Gunter v. Kevin O’Brien & Assocs., LPA (In re Gunter), 389 B.R. 67, 75 (Bankr. S.D.

Ohio 2008); Kanipe v. First Tenn. Bank (In re Kanipe), 293 B.R. 750, 756 (Bankr. E.D. Tenn.

2002)).

          Proof that a creditor intentionally violated the discharge injunction is not required to find

a “willful” violation. In re Martin, 474 B.R. 789 (unpublished table decision), available at 2012

WL 907090, at *6 (B.A.P. 6th Cir. Mar. 7, 2012) (citing McCool, et al. v. Beneficial (In re

McCool), 446 B.R. 819, 823 (Bankr. N.D. Ohio 2010)). Rather, “[t]he question of whether the

violation is willful is based on whether the creditor intended the acts that constituted the

violation.” Campbell, 2014 WL 32161, at *6. “Thus, a debtor who alleges a violation of

§ 524(a)(2) must establish by clear and convincing evidence that the creditor: (1) violated the

discharge injunction and (2) did so with actual knowledge of the injunction.” Id. (citations

omitted).

          As discussed above, Debtor has met her burden to show that Creditor violated the

§ 524(a)(2) discharge injunction by failing to release the Judgment Lien. The Court must now

determine the point at which Creditor obtained actual knowledge of the injunction. Although the

Avoidance Order avoided Creditor’s Judgment Lien on the Vine Property in 2006, there is no

evidence that the Avoidance Order was served on Creditor at any time before Debtor filed the

Contempt Motion. However, there is no question that the properly-served Contempt Motion



                                                   11
Case 05-55697-tnw           Doc 39      Filed 05/28/19 Entered 05/28/19 12:07:56                    Desc Main
                                       Document      Page 12 of 16


provided Creditor actual knowledge of the injunction in January 2019, as did the properly-served

Release Order in February 2019.

        Bankruptcy Rule 7004(h) specifies the requisite method of service to Creditor as an

insured depository institution. 6 “Service on an insured depository institution . . . in a contested

matter . . . shall be made by certified mail addressed to an officer of the institution unless” one of

three exceptions not satisfied here applies. FED. R. BANKR. P. 7004(h). Debtor’s counsel

certified that he served the Contempt Motion and Release Order on Creditor by certified mail in

care of its Chief Executive Officer on January 15, 2019, and February 15, 2019, respectively.

Debtor avers that Creditor received both pleadings, the Contempt Motion on January 23, 2019,

and the Release Order on February 22, 2019. Both pleadings discuss Debtor’s discharge and the

Judgment Lien’s avoidance. Therefore, the Court finds that Creditor obtained actual knowledge

of the discharge injunction when it received the Contempt Motion on January 23, 2019.

        Debtor has satisfied her burden to establish by clear and convincing evidence that

Creditor willfully violated the § 524(a)(2) discharge injunction. Creditor is in contempt for its

failure to comply with the Avoidance Order, the Discharge Order, and the Release Order.

III.    Debtor is Entitled to Damages and Non-Compensatory Sanctions as a Result of
        Creditor’s Contempt.

        “Section 524(c) does not specifically authorize monetary relief for a violation of the

discharge injunction, but courts may award actual damages based on their inherent contempt

power.” Joseph, 584 B.R. at 705 (citation omitted). “If contempt is present, the court may

sanction the contemnor by awarding damages and attorneys’ fees to the debtor.” Frambes, 2012



6
 The Federal Deposit Insurance Corporation’s BankFind website, https://research.fdic.gov/bankfind, allows users to
search for FDIC-insured banking institutions. The search results for “Capital One Bank” indicate that it is an
assumed name for Capital One, National Association, which has been FDIC insured since 1934, and for Capital One
Bank (USA), National Association, which has been FDIC insured since 1994.

                                                       12
Case 05-55697-tnw        Doc 39    Filed 05/28/19 Entered 05/28/19 12:07:56               Desc Main
                                  Document      Page 13 of 16


WL 400735, at *7 (citations omitted). “A court may also award ‘mild non-compensatory

punitive damages’ as necessary to enforce the Bankruptcy Code,” under § 105(a). Joseph, 584

B.R. at 705 (quoting In re Biery, 543 B.R. 267, 297 (Bankr. E.D. Ky. 2015)).

        Sanctions are warranted in this case. Creditor’s Judgment Lien has improperly been a

cloud over Debtor’s real estate interests in Scott County, Kentucky for more than thirteen years.

Creditor has had knowledge of this matter at least since January 23, 2019. Despite having the

opportunity to make written and oral arguments before this Court, and to remedy its ongoing

discharge injunction violation, Creditor chose to do neither. Creditor’s failure to act

demonstrates its abject disregard for three separate Orders of this Court—the Discharge Order,

the Avoidance Order, and the Release Order—and for its obligations under the Bankruptcy

Code.

        The record supports an award of the damages Debtor requested as outlined above. Her

damage claims directly result from Creditor’s failure to release the Judgment Lien and violation

of the discharge injunction. Debtor would not have incurred either of the filing fees or been

forced to accept a reduced portion of the Pokeberry Property sale proceeds had Creditor released

its Lien. Creditor’s violation also directly yielded Debtor’s suffering of tremendous stress and

embarrassment during the prolonged delay of the Pokeberry sale, as well as the erosion of her

familial relationships. The Court will award Debtor actual damages of $2,500 for that delay,

stress, and embarrassment. Debtor is awarded $7,773 for the two filing fees and the sale

proceeds reduction as well.

        Debtor also requests an award of attorney’s fees. “[T]he Court has the discretion to

award attorneys’ fees [when a discharge violation has occurred] and in doing so, must find them

to be reasonable.” Frambes, 2012 WL 400735, at *7 (citing, inter alia, Duling v. First Fed.



                                                 13
Case 05-55697-tnw        Doc 39     Filed 05/28/19 Entered 05/28/19 12:07:56             Desc Main
                                   Document      Page 14 of 16


Bank of the Midwest (In re Duling), 360 B.R. 643, 647 (Bankr. N.D. Ohio 2006) (“The sanctions

imposed by a court may include . . . reasonable attorney fees.”) (emphasis added in Frambes)).

Mr. Kermode’s invoice supports Debtor’s assertion that he spent 21.8 hours representing her in

this matter, and the Court finds that amount of time reasonable. While Mr. Kermode stated that

he has charged $350 per hour in cases in which he represented trustees, the Court believes that a

$275 hourly rate is reasonable in this particular matter. Debtor is awarded $5,995 in attorney’s

fees.

        Debtor also seeks an award of mild non-compensatory damages in an amount that the

Court deems appropriate. “The filing of and refusal to release an invalid lien is taken seriously

in Kentucky . . . .” Currier, 762 F.3d at 535 (citations omitted). Although Currier was decided

in the context of a Fair Debt Collection Practices Act claim, its recognition of the seriousness of

a creditor’s failure to timely release an invalid lien in Kentucky is persuasive.

        Creditor could have easily complied with the Court’s Discharge, Avoidance, and Release

Orders by releasing the Judgment Lien. As a sizeable financial institution that is often involved

in bankruptcy cases in this Court, it is highly likely that Creditor has an internal procedure for

responding to an order avoiding a lien under § 522(f). When it received the Contempt Motion,

Creditor could have filed a response or attended either of the two hearings on the Motion.

Creditor also could have simply released the Judgment Lien and resolved any related issues with

Debtor outside of court. Instead, Creditor elected not to participate in this case or release the

Lien, and to ignore three separate Orders without explanation. Creditor’s failure to participate

and to comply with the Court’s Discharge, Avoidance, and Release Orders warrants an award of

mild non-compensatory damages. The Court awards Debtor mild non-compensatory damages of

$7,500.



                                                 14
Case 05-55697-tnw        Doc 39     Filed 05/28/19 Entered 05/28/19 12:07:56              Desc Main
                                   Document      Page 15 of 16


       The Court also finds that an additional coercive sanction may be warranted. Although

the Release Order states that “Debtor is authorized to present [the] Order to the applicable

recording office and the designated recording officer shall note the release in the applicable lien

records,” Debtor argues that doing so many not be a valid lien release under Kentucky law. See

Supplemental Brief at 2-3 (citing K.R.S. § 382.290; Ethington, et al. v. Rigg, 173 Ky. 355, 358

(1917)). The Court declines to comment on that issue of state law, but in light of the 13 years

between avoidance of the Judgment Lien and the entry of this Order, the Court finds that a

sanction to coerce Creditor into complying with the Discharge Order, Avoidance Order, and

Release Order is appropriate if the Judgment Lien has not been released. No earlier than 14 days

after service of this Order, the Court will require Debtor to file a notice stating whether the

Judgment Lien is released and serve same on Creditor. If the Judgment Lien has not been

released, the Court will require Creditor to pay Debtor $100 per day, commencing on the date

that Debtor files the notice and continuing until the Judgment Lien is released.

                                          CONCLUSION

       IT IS HEREBY ORDERED as follows:

       1.      The Contempt Motion [ECF No. 19] is GRANTED.

       2.      Creditor is in contempt for violating the discharge injunction imposed by

§ 524(a)(2).

       3.      Within three days of the entry hereof, counsel for Debtor shall serve a copy of this

Order on Creditor in the manner that Bankruptcy Rule 7004(h) requires and shall file a certificate

of service as required by KYEB LBR 9022-1(b).




                                                 15
      Case 05-55697-tnw           Doc 39       Filed 05/28/19 Entered 05/28/19 12:07:56                            Desc Main
                                              Document      Page 16 of 16


                        4.     Debtor is awarded $10,273 in actual damages, attorney’s fees totaling $5,995, and

                mild non-compensatory damages of $7,500 (total $23,768). Within 14 days of the service of this

                Order, Creditor shall pay this amount to Debtor.

                        5.     No earlier than 14 days after service of this Order, Debtor shall file a notice in the

                record of this case stating whether the Judgment Lien is released and serve same on Creditor in

                the manner that Bankruptcy Rule 7004(h) requires. If the Judgment Lien has not been released,

                Creditor shall pay Debtor $100 per day, commencing on the date Debtor files the notice and

                continuing until Creditor releases the Judgment Lien and files a notice of same in the record of

                this case.




                                                                 16



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Tracey N. Wise
                                                                   Bankruptcy Judge
                                                                   Dated: Tuesday, May 28, 2019
                                                                   (tnw)
